PER CURIAM.
Paragraph 1 of the decretal portion of the order is amended to read as follows:
Furnish to the claimant such remedial care and attention as the nature of her injury and the. process of her recovery might require, in the manner and for the time provided by law.
Monex Corporation v. Mercado, 379 So.2d 439 (Fla. 1st DCA 1980); Luv Auto Sales v. Murphy, IRC Order 2-3567 (October 10, 1978), cert. dismissed 373 So.2d 459 (Fla.1979). As amended, the order is affirmed.
MILLS, C. J., and ERVIN and SHIVERS, JJ., concur.